DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments
[e.g., in view of applicant’s amendments and remarks, the prior art references discussed below now appear to be the closest prior art with respect to the claimed invention(s)];
[e.g., in view of applicant’s amendments and remarks, it appears that the subject matter for which applicant argues is allowable over the prior art is with respect to the limitation(s) concerning the integral (one piece) configuration of the outside and inside cylindrical portions of a spherical/ball type fluid control valve pipe unit (or fitting) and/or the provision of having the outside cylindrical portion of the spherical/ball type fluid control valve pipe unit (or fitting) configured such that an outer peripheral surface of the valve seat member is positioned to/toward the valve body member by an inner peripheral wall of the outside cylindrical portion in a radial direction of the valve seat member, and as such, the prior art reference(s) discussed below either clearly anticipate or fairly render obvious the aforementioned subject matter per claims 1-14]. See detailed rejection below.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 3 recites “the inner cylindrical portion”, and should be corrected to read “the inside cylindrical portion” for clarity/consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 8-9, each claim attempts to provide for (or describe) a side closer to the valve body. The claims are rendered indefinite such that the wording of the claims and/or the side(s) closer to the valve body is/are unclear
[e.g., the boundaries concerning what is to be considered “closer” to the valve body member are not clearly delineated]; [e.g., what delineates a side and/or the pipe unit portion(s) such that the side and/or the pipe unit can be clearly understood as being closer to the valve body member (rather than farther from the valve body member)?];
[e.g., what are the respective cylindrical portions closer to the valve body with respect to (e.g., a left half and a right half of the pipe unit portion(s) in an axial direction)?].
claim 1 is unclear, such that it is not clear as to what exactly the phrase “positioned by the annular accommodation space to the valve body member” is intended to convey
[e.g., are the biasing member and the valve seat member simultaneously supposed to be provided in the annular accommodation space and by (next to) the annular accommodation space, and/or is the phrase “positioned by the annular accommodation space to the valve member” supposed to convey that the valve seat member is provided between the annular accommodation space and the valve body member?].
Similarly, the phrasing “the valve seat member is positioned to the valve body member by the inner peripheral wall of the outside cylindrical portion” per claims 8-9 is unclear, such that it is not clear as to what extent the phrasing “positioned to” applies
[e.g., is the phrasing suggesting that the inner peripheral wall of the outside cylindrical portion is moving the valve seat member, or is the phrasing suggesting that the valve seat member is provided between the valve body and the inner peripheral wall of the outside cylindrical portion?].
Lastly, the wording/phrasing per claim 1 is unclear, such that the phrasing “integrally formed with each other as one unit at an axial end of the pipe unit” makes it unclear as to whether or not one (or two) distinct unit(s) is/are being referenced [e.g., it is not clear as to whether or not the one unit is intended to be distinct from (or in reference to) the pipe unit]. Since the intent of the aforementioned wording/phrasing is apparent in view of applicant’s specification/drawings, the examiner has construed the one unit to be in reference to the pipe unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017144047 (Grosskopf).

    PNG
    media_image1.png
    480
    801
    media_image1.png
    Greyscale

                                                                  Figure 2 (Grosskopf)
Regarding claim 1, Grosskopf (Figures 1-2) teaches a cooling-water control valve device (1) for controlling a flow amount of cooling water passing through an internal combustion engine (see Fig. 1-2 in conjunction with paragraph [0018], lines 1-2) comprising:
see Fig. 1-2 in conjunction with paragraph [0018], lines 5-9);
a housing (2) for movably accommodating the valve body member (see Fig. 1 in conjunction with paragraph [0018], lines 3-4);
a pipe unit (8) connected to the housing and operatively communicated to the valve opened portion when the cooling-water control valve device is in its valve opened condition, so that the cooling water flows through an inside of the pipe unit (see Fig. 1-2 in conjunction with paragraph [0019], lines 1-2);
a valve seat member (16) having a cylindrical shape and movable in an axial direction of the pipe unit (see Fig. 1-2 in conjunction with paragraph [0020], lines 1-4), the valve seat member having a valve seat surface (16b) of an annular shape which is movably in contact with the side wall of the valve body member for sealing a gap between the valve body member and the pipe unit (see Fig. 1-2 in conjunction with paragraph [0020], lines 1-4); and
a biasing member (13) for biasing the valve seat member in a direction to the valve body member in such a way that the valve seat surface is pushed to the side wall of the valve body member (see Fig. 1-2 in conjunction with paragraph [0020], lines 1-4),
wherein the pipe unit has an inside cylindrical portion (10) and an outside cylindrical portion (19), which are integrally formed with each other as one unit at see Fig. 1-2),
wherein the inside cylindrical portion and the outside cylindrical portion are coaxially arranged with each other (see Fig. 1-2),
wherein the inside cylindrical portion is formed at a radial-inside position of the outside cylindrical portion (see Fig. 1-2),
wherein an annular accommodation space is formed between the inside cylindrical portion and the outside cylindrical portion (see annotated Fig. 2 above), and
wherein the biasing member and the valve seat member are provided in the annular accommodation space, so that the valve seat member is positioned by [e.g., next to and/or within] the annular accommodation space and to [e.g., next to and/or towards] the valve body member (see annotated Fig. 2 above). Also see 112(b) rejection(s) above.
Regarding claim 7, Grosskopf (Figures 1-2) teaches wherein a seal member (22) [e.g., an O-ring] is provided between an outer peripheral wall of the outside cylindrical portion and the housing (see Fig. 1-2 in conjunction with paragraph [0021], lines 6-8).
Regarding claim 14, Grosskopf (Figures 1-2) teaches wherein the seal member is provided between (i) the outer peripheral wall of the outside cylindrical portion which is integrally formed with the inside cylindrical portion and (ii) an inner periphery of the housing (see Fig. 1-2 in conjunction with paragraph [0021], lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over US 20130026406 (Kawauchi) in view of WO 2017144047 (Grosskopf).

    PNG
    media_image2.png
    983
    868
    media_image2.png
    Greyscale

                                                                          Figure 2 (Kawauchi)
Regarding claims 1 and 8-9, Kawauchi (Figures 1-3) teaches a fluid for controlling a flow amount of cooling water passing through an internal combustion engine] (note that the aforementioned limitation(s) have been construed as being an intended use, and such that the control valve device would be capable of being used in an internal combustion engine cooling water/fluid system) comprising:
a valve body member (50) having a valve opened portion (50b) in a side wall of the valve body member (see Fig. 1), through which fluid flows, the valve body member being rotatable around its valve axis (see Fig. 1 in conjunction with paragraphs [0045]-[0046]);
a housing (40 and/or 42) for movably accommodating the valve body member (see Fig. 1);
a pipe unit connected to the housing and operatively communicated to the valve opened portion when the control valve device is in its valve opened condition, so that the fluid flows through an inside of the pipe unit (see annotated Fig. 2 above);
a valve seat member (74) having a cylindrical shape and movable in an axial direction of the pipe unit (see Fig. 1-3), the valve seat member having a valve seat surface (T1) of an annular shape which is movably in contact with the side wall of the valve body member for sealing a gap between the valve body member and the pipe unit (see Fig. 1-3); and
a biasing member (82) for biasing the valve seat member in a direction to the valve body member in such a way that the valve seat surface is pushed to see Fig. 2 in conjunction with paragraph [0054]),
wherein the pipe unit has an inside cylindrical portion and an outside cylindrical portion at an axial end of the pipe unit on a side closer to the valve body member (see annotated Fig. 2 above),
wherein the inside cylindrical portion and the outside cylindrical portion are coaxially arranged with each other (see annotated Fig. 2 above),
wherein the inside cylindrical portion is formed at a radial-inside position of the outside cylindrical portion (see annotated Fig. 2 above),
wherein an annular accommodation space is formed between the inside cylindrical portion and the outside cylindrical portion (see annotated Fig. 2 above), and
wherein the biasing member and the valve seat member are provided in the annular accommodation space, so that the valve seat member is positioned by the annular accommodation space to the valve body member (see annotated Fig. 2 above)
[regarding claims 8 and 9 only, Kawauchi further teaches wherein an outer peripheral surface of the valve seat member is positioned to the valve body member by an inner peripheral wall of the outside cylindrical portion in a radial direction of the valve seat member (see annotated Fig. 2 above)];
[regarding claim 9 only, Kawauchi further teaches wherein the valve seat member may be made of resin as one single component (see Fig. 2 in conjunction with paragraph [0060]), and wherein a radial clearance between an e.g., the surface directly above the O-ring 76] of the valve seat member and an outer peripheral wall of the inside cylindrical portion (see annotated Fig. 2 above)].
Kawauchi fails to expressly teach wherein the control valve device is for controlling a flow amount of cooling water passing through an internal combustion engine, and wherein the inside cylindrical portion and the outside cylindrical portion of the pipe unit are integrally formed with each other as one unit [e.g., in other words, Kawauchi teaches wherein a portion of the housing itself defines the outside cylindrical portion of the pipe unit, rather than wherein the outside cylindrical portion is a distinct structure from the housing and such that the outside cylindrical portion is integrally formed with the inside cylindrical portion of the pipe unit as a single piece].
However, Grosskopf (Figures 1-2) teaches an analogous control valve device (1) for controlling a flow amount of cooling water passing through an internal combustion engine (see Fig. 1-2 in conjunction with paragraph [0018], lines 1-2), and wherein the corresponding outside cylindrical portion (19) of the pipe unit (8) is provided as a distinct structure from the housing (2) and such that the outside cylindrical portion is integrally formed with the corresponding inside cylindrical portion (10) of the pipe unit as a single piece (see Fig. 1-2 in conjunction with paragraphs [0018]-[0020])

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control valve device may be used for controlling a flow amount of cooling water passing through an internal combustion engine [e.g., a relevant system/application that utilizes spherical/ball type fluid control valves], and to have wherein the inside cylindrical portion and the outside cylindrical portion of the pipe unit are integrally formed with each other as one unit (a single piece), such that in consideration of the fact that Kawauchi and Grosskopf are both concerned with at least the same general field(s) of endeavor concerning fluid control valve devices, sealing configurations for fluid control valve devices, spherical/ball type fluid control valve devices, etc., one of ordinary skill would have recognized the provision of having the outside cylindrical portion configured as a distinct structure from the housing and such that the outside cylindrical portion is integrally formed with the inside cylindrical portion of the pipe unit as a single piece as a matter of routine design choice and/or consideration, and such that the result(s)/effect(s) yielded via the aforementioned provision would have yielded highly predictable results
[e.g., in view of the teachings per Grosskopf, it would have occurred to one of ordinary skill in the art to alternatively have the outside cylindrical portion of the pipe unit be configured as a distinct structure from the housing and such that the outside cylindrical portion is integrally formed with the inside cylindrical portion of the pipe unit as a single piece (e.g., as a matter of routine design choice and/or consideration)]. Also see 112(b) rejection(s) above.
Regarding claim 2, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein the outside cylindrical portion entirely covers an outer peripheral surface of the valve seat member (see annotated Fig. 2 above).
Regarding claim 3, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein the valve seat member has a seat projection [e.g., defined by the radially-innermost portion(s) of the valve seat member] extending from an inner periphery of the valve seat surface and projecting in a radial-inward direction of the valve seat member (see annotated Fig. 2 above), and
the seat projection covers an axial end of the inside cylindrical portion on the side closer to the valve body member (see annotated Fig. 2 above).
Regarding claim 4, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein a radial clearance between an outer peripheral surface of the valve seat member and an inner peripheral wall of the outside cylindrical portion is smaller than a radial clearance between an inner peripheral surface [e.g., the surface directly above the O-ring 76] of the valve seat member and an outer peripheral wall of the inside cylindrical portion (see annotated Fig. 2 above), and
see annotated Fig. 2 above).
Regarding claim 5, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein a packing [e.g., a sealing ring/gasket/material] (76) is provided between the inner peripheral surface of the valve seat member and the outer peripheral wall of the inside cylindrical portion (see annotated Fig. 2 above).
Regarding claim 6, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein an axial end of the outside cylindrical portion on the side closer to the valve body member, an axial end of the valve seat member on the side closer to the valve body member, and an axial end of the inside cylindrical portion on the side closer to the valve body member are arranged in this order in an axial direction of the pipe unit away from the valve body member (see annotated Fig. 2 above).
Regarding claim 7, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi fails to teach wherein a seal member is provided between an outer peripheral wall of the outside cylindrical portion and the housing.
However, Grosskopf (Figures 1-2) teaches an analogous control valve device (1) for controlling a flow amount of cooling water passing through an internal combustion engine (see Fig. 1-2 in conjunction with paragraph [0018], lines 1-2), and wherein a seal member (22) [e.g., an O-ring] is provided between an outer peripheral wall of the outside cylindrical portion and the housing (see Fig. 1-2 in conjunction with paragraph [0021], lines 6-8); refer to discussion per claim 1 and see motivation(s) as discussed per claim 1.
Regarding claims 10-12, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein an axial length of the outside cylindrical portion is longer than an axial length of the inside cylindrical portion (see annotated Fig. 2 above).
Kawauchi fails to teach wherein the outside cylindrical portion is integrally formed with the inside cylindrical portion.
However, Grosskopf (Figures 1-2) teaches an analogous control valve device (1) for controlling a flow amount of cooling water passing through an internal combustion engine (see Fig. 1-2 in conjunction with paragraph [0018], lines 1-2), and wherein the outside cylindrical portion is integrally formed with the inside cylindrical portion (see Fig. 1-2); refer to discussion per claims 1 and 8-9 and see motivation(s) as discussed per claims 1 and 8-9.
Regarding claim 13, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi (Figures 1-3) further teaches wherein a stepped portion is formed in the inner peripheral surface of the valve seat member (see annotated Fig. 2 above); and
the packing is provided in the stepped portion (see annotated Fig. 2 above).
Regarding claim 14, Kawauchi in view of Grosskopf teaches the invention as claimed and as discussed above. Kawauchi fails to teach wherein the seal member is provided between (i) the outer peripheral wall of the outside cylindrical portion which is integrally formed with the inner cylindrical portion and (ii) an inner periphery of the housing.
However, Grosskopf (Figures 1-2) teaches an analogous control valve device (1) for controlling a flow amount of cooling water passing through an internal combustion engine (see Fig. 1-2 in conjunction with paragraph [0018], lines 1-2), and wherein the seal member is provided between (i) the outer peripheral wall of the outside cylindrical portion which is integrally formed with the inner cylindrical portion and (ii) an inner periphery of the housing (see Fig. 1-2 in conjunction with paragraph [0021], lines 6-8); refer to discussion per claim 1 and see motivation(s) as discussed per claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747